Case 1:19-cv-09617-KPF Document 30-1 Filed 04/21/20 Page 1 of 3




                    Exhibit 1
                 Case 1:19-cv-09617-KPF Document 30-1 Filed 04/21/20 Page 2 of 3


Samantha Tejera

From:                Scott Burroughs <scott@donigerlawfirm.com>
Sent:                Thursday, April 16, 2020 1:35 PM
To:                  Lindsay R. Edelstein; Laura Zaharia
Cc:                  Nancy Wolff; Stephen Doniger
Subject:             Re: McGucken v. Newsweek



Nancy/Lindsay ‐ we are going to seek leave to file a supplemental brief to address the recent opinion from
Judge Wood. Will your office consent to this request? Please advise.

‐‐
Scott Alan Burroughs, Esq.
DONIGER / BURROUGHS
231 Norman Avenue, Suite 413
Brooklyn, New York 11222
(310) 590‐1820
scott@donigerlawfirm.com


From: Lindsay R. Edelstein <LEdelstein@cdas.com>
Sent: Tuesday, March 24, 2020 4:28 PM
To: Laura Zaharia <lzaharia@donigerlawfirm.com>
Cc: Scott Burroughs <scott@donigerlawfirm.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: McGucken v. Newsweek

Hi Laura,

The attached letter looks good to file, except can you please change “Newsweek LLC” to “Newsweek Digital LLC” in the
body of the letter, as the latter is its correct corporate name?

Regards,
Lindsay


  Lindsay Edelstein
  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  LEdelstein@cdas.com


From: Laura Zaharia <lzaharia@donigerlawfirm.com>
Sent: Tuesday, March 24, 2020 3:50 PM
To: Lindsay R. Edelstein <LEdelstein@cdas.com>
Cc: Scott Burroughs <scott@donigerlawfirm.com>; Nancy Wolff <NWolff@cdas.com>
Subject: RE: McGucken v. Newsweek

Thanks Lindsay. Please see attached for the letter we plan to file later today and let us know if you have any objections.
‐‐‐
Laura M. Zaharia, Esq.
DONIGER / BURROUGHS
                                                             1
                          Case 1:19-cv-09617-KPF Document 30-1 Filed 04/21/20 Page 3 of 3
231 Norman Avenue, Suite 413
Brooklyn, New York 11222
(310) 590‐1820
lzaharia@donigerlawfirm.com

From: Lindsay R. Edelstein <LEdelstein@cdas.com>
Sent: Tuesday, March 24, 2020 2:38 PM
To: Laura Zaharia <lzaharia@donigerlawfirm.com>; Nancy Wolff <NWolff@cdas.com>
Cc: Scott Burroughs <scott@donigerlawfirm.com>
Subject: RE: McGucken v. Newsweek

Hi Laura,

Hope you are also doing well. We consent to the request.

Regards,
Lindsay


                                 Lindsay Edelstein
                                 Associate
                                 Cowan, DeBaets, Abrahams & Sheppard LLP
                                 41 Madison Avenue, 38th fl., New York, NY 10010
                                 tel: 212-974-7474 / fax: 212-974-8474
                                 LEdelstein@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be privileged or otherwise protected
by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that disclosing, copying, distributing or taking any action in reliance
on the contents of this e-mail is strictly prohibited. If you have received this e-mail in error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams &
Sheppard LLP immediately by e-mail. *** [v4141]


From: Laura Zaharia <lzaharia@donigerlawfirm.com>
Sent: Tuesday, March 24, 2020 12:54 PM
To: Lindsay R. Edelstein <LEdelstein@cdas.com>; Nancy Wolff <NWolff@cdas.com>
Cc: Scott Burroughs <scott@donigerlawfirm.com>
Subject: McGucken v. Newsweek

Lindsay and Nancy,

I hope this email finds you both well. Given the unprecedented COVID‐19 crisis, we will be seeking to extend the
deadline to oppose Newsweek’s motion to dismiss by two weeks. Please let us know if you consent to this request.

Regards,
‐‐‐
Laura M. Zaharia, Esq.
DONIGER / BURROUGHS
231 Norman Avenue, Suite 413
Brooklyn, New York 11222
(310) 590‐1820
lzaharia@donigerlawfirm.com




                                                                                          2
